Citation Nr: 0606152	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to April 1970, and also had more than a year and 
7 months of prior active service.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral hearing loss, rated 
noncompensable.  The veteran requested a Travel Board 
hearing, but in October 2004 changed the request to one for a 
videoconference hearing.  In correspondence dated in October 
2005, he withdrew the hearing request.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level I in either ear at any time during the appeal period.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Here, March 2002 and February 2005 letters generally outlined 
the veteran's and VA's responsibilities in developing 
evidence.  An August 2004 statement of the case (SOC) 
properly (See VAOPGCPREC 8-2003) provided the veteran notice 
on the "downstream" issue of an increased initial rating.  
It advised the veteran of the basis for the rating assigned, 
i.e., the criteria for rating hearing loss disability, and of 
what the evidence showed.  It also provided the text of the 
regulation implementing the VCAA, including (at p. 3) that 
the claimant is to be advised to submit any evidence in his 
possession pertinent to the claim.  The veteran has had ample 
opportunity to respond.  Notice is complete.

The RO arranged for a VA audiological examination (including 
audiometric studies).  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.



B.	Factual Background

On August 2000 audiometry in conjunction with a flight 
physical for the California National Air Guard, puretone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
35
65
LEFT
15
20
15
45
45

The average puretone threshold was 31 for each ear.  Speech 
discrimination testing was not reported.  It was noted that 
the veteran was qualified to be a Class II flight pilot and 
that the waiver for his hearing loss should be continued.  

On November 2002 audiological evaluation on behalf of VA, 
audiometry revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
35
60
LEFT
10
10
15
30
50

The average puretone thresholds were 28 decibels for the 
right ear and 26 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in each ear.  The veteran reported that he first noticed "a 
decrease in hearing acuity in 1968, after he was exposed to 
helicopter noise.  The diagnosis was moderate to severe high 
frequency hearing loss in each ear.

In his September 2003 notice of disagreement, the veteran 
disagreed with the rating "based on a quality of life 
issue."  He questioned reliance on speech discrimination 
testing, in that "there [was] a lot more to 'good hearing' 
than oral communication."

Audiometry on behalf of VA in March 2005 revealed that 
puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
45
70
LEFT
15
20
25
55
75
The average puretone thresholds were 38 decibels for the 
right ear and 44 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 100 percent in the left ear.  The 
veteran reported that in 2000 he was given a waiver for 
hearing loss in order to maintain his ability to fly military 
aircraft with the California National Guard in 2000.  He also 
noted that he was not receiving treatment for his hearing 
loss and that his disability caused him to miss work two 
times a year.  The examiner noted that the veteran had a 
sensorineural hearing problem and that there was no change in 
the diagnosis from the 2002 VA examination.

The veteran's October 2004 substantive appeal points to his 
Class II flight physicals and waiver for hearing loss as 
evidence that his hearing loss rating should be compensable.  
He noted that he has had a waiver allowing him to fly in 
spite of his hearing loss for three years and that the only 
way he could "continue to pilot military aircraft is by 
maintaining [this] waiver."

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The most recent official audiometry, in March 2005, revealed 
average puretone thresholds of 38 decibels in the right ear 
and 44 decibels in the left ear.  Speech discrimination was 
96 percent in the right ear and 100 percent in the left.  
Under Table VI, such hearing acuity constitutes Level I 
hearing in each ear and, under 38 C.F.R. § 4.85, Table VII, 
warrants a 0 percent rating under Code 6100.  Prior official 
audiometry in November 2002 also showed Level I hearing in 
each ear, again warranting a 0 percent rating.  No certified 
audiometry showed an exceptional pattern of hearing that 
would warrant rating the disability under the alternate 
criteria in Table VIA.  [The audiological evaluation at the 
veteran's August 2000 flight physical was prior to the filing 
of the veteran's claim, and not within the appeal period.  It 
was not conducted under the criteria required for rating 
hearing loss.  Regardless, the puretone thresholds reported 
appear to be consistent with those later found.]   

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  He is a 
layperson, and not competent to establish the level of 
hearing disability by his own opinion.  As noted, the rating 
of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
Although the veteran told the March 2005 VA examiner that he 
missed two days of work a year because of his hearing loss 
disability, there is no objective evidence in the record of 
'marked' interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity which would suggest that referral for 
extraschedular consideration is indicated.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


